Citation Nr: 0638301	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  03-09 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson Mississippi.  

The veteran testified at a personal hearing before a Decision 
Review Officer in June 2003.

In December 2004, the Board remanded the case to the RO to 
ensure compliance with the VCAA and to obtain the veteran's 
Social Security Administration (SSA) records.  The RO issued 
a supplemental statement of the case in May 2006, wherein it 
was determined that new and material evidence had been 
received and the claim was reopened, but the RO denied the 
claim on the merits.  The case is again before the Board for 
appellate review.  The Board will address the new and 
material evidence question as an independent determination 
must be made before jurisdiction can be taken of the 
substantive issue of service connection.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in a December 
2001 rating decision, which the veteran did not appeal within 
one year.

2.  Evidence received since a final December 2001 rating 
decision is neither cumulative nor redundant, and raises a 
reasonable possibility of substantiating the claim.

3.  The evidence does not show, and the veteran does not 
allege, that he engaged in combat with the enemy; the 
veteran's alleged in-service stressor is not related to 
combat.

4.  There is not sufficient corroborating evidence that the 
veteran's alleged in-service stressor, to which the 
development of PTSD is attributed, actually occurred.    


CONCLUSIONS OF LAW

1.  The December 2001 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2006).

2.  New and material evidence has been submitted to reopen 
the claim for service connection for PTSD.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2006).  

3.  Service connection for PTSD is not established.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The veteran's original claim for service connection for PTSD 
was denied in a December 1987 rating decision.  In November 
2000, the veteran filed to reopen his claim for service 
connection for PTSD.  In a December 2001 rating decision, 
without addressing the issue of new and material evidence, 
the RO denied the claim on the merits.  The veteran did not 
initiate an appeal of that decision within one year.  
Therefore, the December 2001 rating decision is final.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103.   

However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, VA must 
reopen the claim and review its former disposition.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is 
"new and material," the credibility of the new evidence must 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); but see Duran v. Brown, 7 Vet. App. 216 (1994) 
("Justus does not require the Secretary to consider the 
patently incredible to be credible").

The December rating decision denied service connection for 
PTSD because the evidence did not show a current diagnosis of 
PTSD and did not show a confirmed in-service stressor.  
Evidence of record at the time of the December 2001 rating 
decision consists of service records, VA medical records, 
treatment records from Timber Hills Mental Health Center and 
the Segars Clinic, and various written statements from the 
veteran.

The Board finds that evidence received since the December 
2001 rating decision is new and material.  Specifically, an 
examination report conducted in July 2003 by Dr. Akmwumiju 
diagnosed the veteran with PTSD, although this diagnosis was 
based purely on history related by the veteran.  However, 
medical treatment records dated in 2005 from Dr. C. C. Welch 
also diagnose the veteran with PTSD.  Treatment records from 
Corinth Medical Specialists, LLC, also dated in 2005, 
acknowledge the PTSD diagnosis.  The Board finds that this 
evidence is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  Therefore, the claim is reopened and the 
substantive issue of service connection must now be 
addressed.  38 U.S.C.A. § 5108.  

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).    

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below: (1) If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2003); see 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d) (pertaining to combat veterans).  

Thus, the evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 
353 (1998) (Board must make a specific finding as to whether 
the veteran engaged in combat).  If VA determines that the 
veteran engaged in combat with the enemy and his alleged 
stressor is combat-related, then the veteran's lay testimony 
or statement is accepted as conclusive evidence of the 
stressor's occurrence and no further development or 
corroborative evidence is required, providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See Zarycki v. Brown, 6 Vet. App. 91 (1993).  
If, however, VA determines either that the veteran did not 
engage in combat with the enemy or that the veteran did 
engage in combat, but that the alleged stressor is not combat 
related, the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's testimony 
or statements.  Cohen, 10 Vet. App. at 147; Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); see Zarycki, 6 Vet. App. at 98.  

The final requirement for service connection for PTSD is 
medical evidence of a nexus between the claimed in-service 
stressor and the current disability.  However, such after-
the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau, 
9 Vet. App. at 396.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

Initially, as discussed in the previous section, the Board 
notes that the record shows that the veteran has been 
diagnosed as having PTSD.  The veteran does not allege any 
combat participation in service and, therefore, no incurrence 
of a stressor as a result of combat with the enemy.  His 
service records show that he served in the Air Force with the 
8th Service Squadron as an Administrative Specialist at the 
Udorn Airfield in Thailand from 1970 to 1971.  The veteran 
alleges that he was asked by his sergeant to assist in the 
mortuary detail, an experience which he claims as his sole 
stressor.  Because there is no evidence or allegation of 
combat with the enemy, and no allegation of a combat-related 
stressor, there must be credible supporting evidence that the 
veteran's claimed in-service stressor actually occurred.

The in-service stressor that the veteran has claimed caused 
him to develop PTSD has been described as his placing toe 
tags on dead bodies and placing the bodies in bags to be 
flown back to the United States.  The veteran related that 
many of the bodies arriving from Vietnam were disfigured and 
missing body parts.

As stated above, because the veteran's claimed stressors are 
unrelated to combat, their occurrence must be supported by 
credible, corroborative evidence.  The Board finds no such 
evidence in this case.  Specifically, the veteran has not 
introduced into the record any evidence that corroborates his 
claimed in-service stressors.  Review of his service records 
shows only that he was stationed at Udorn Airfield as an 
Administrative Specialist.  These records do not identify the 
veteran's precise duties at Udorn Airfield, nor do they 
otherwise suggest that he was handling dead bodies.  As such, 
there is no evidence corroborating the events that the 
veteran claims caused him to develop PTSD.  The Board 
acknowledges that the veteran presented a photograph at his 
DRO hearing which showed a refrigeration unit that he 
indicated was used to store dead bodies; however, such 
evidence standing alone is insufficient to prove that the 
veteran actually worked in the mortuary detail.  Therefore, 
the criteria for establishing service connection for PTSD 
have not been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).  

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with the duty 
to notify.  38 U.S.C.A. § 5103(a).  That is, by letters dated 
August 2001, May 2002, and December 2004 as well as 
information provided in the March 2003 statement of the case 
and May 2006 supplemental statement of the case, the RO 
advised the veteran of the evidence needed to substantiate 
his claim and explained what evidence it was obligated to 
obtain or to assist the veteran in obtaining and what 
information or evidence the veteran was responsible for 
providing.  In addition, the March 2003 statement of the case 
and May 2006 supplemental statement of the case include the 
text of the regulation that implements the notice and 
assistance provisions from the statute.  

Although the veteran did not receive specific notice 
informing him to submit all relevant evidence in his 
possession prior to the December 2001 rating decision, 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
veteran was provided such notice by letter dated December 
2004.  Accordingly, the Board finds that the RO has provided 
all required notice.  38 U.S.C.A. § 5103(a), 38 C.F.R. §  
3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court specified the type of notice required, in addition to 
the notice described in Dingess, when a claimant petitions to 
reopen a previously finally denied claim with new and 
material evidence.

In the present appeal, the veteran was provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal in the 
May 2006 supplemental statement of the case.  The Board also 
finds that the veteran was provided with general notice 
regarding procedure for new and material evidence claims in 
his statement of the case and supplemental statements of the 
case.  At any rate, as the claim has been reopened the notice 
requirements imposed by Kent are of no consequence.  As it 
has also been concluded that the preponderance of the 
evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

The Board further finds that any deficiency in the notice to 
the veteran or the timing of these notices is harmless error.  
See Overton v. Nicholson, No. 02-1814 (September 22, 2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Court 
found that the evidence established that the veteran was 
afforded a meaningful opportunity to participate in the 
adjudication of his claims, and found that the error was 
harmless, as the Board has done in this case).  

With respect to the duty to assist, the RO has obtained all 
available service records and VA treatment records.  See 38 
U.S.C.A. § 5103A(d).  The RO also attempted to secure the 
veteran's Social Security Administration (SSA) records; 
however, a reply from the SSA National Records Center 
indicated that the veteran's files cold not be found.  In 
addition, the veteran provided additional records, private 
medical documents, and lay evidence in the form of his own 
written statements and DRO hearing testimony.

The duty to assist is not unlimited in scope.  See Smith v. 
Derwinski, 2 Vet. App. 429, 431, 432 (1992).  In Gobber, 
2 Vet. App. at 472 (citations omitted), the Court stated, in 
pertinent part:

[T]he "duty to assist" is not a license 
for a "fishing expedition" to determine 
if there might be some unspecified 
information which could possibly support 
a claim.  In connection with the search 
for documents, the duty is limited to 
specifically identified documents that by 
their description would be facially 
relevant and material to the claim.  

In this case, the RO has made all reasonable efforts to 
assist the appellant in the development of his claim.  While 
additional attempts to obtain information can always be 
undertaken, the appellant has made no specific showing of 
additional evidence.  

The Board notes that a unit record search has not been 
conducted.  However, the Board finds that the evidence, 
discussed above, warrants the conclusion that another remand 
is not necessary to decide the claim since unit records would 
not disclose evidence of the veteran's alleged stressor.  See 
38 C.F.R.  § 3.159 (c)(4) (2006).  By correspondence dated 
March 2004, the veteran indicated that he has no further 
evidence to submit in support of his appeal.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.


ORDER

The reopened claim for service connection for PTSD is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


